Citation Nr: 1124509	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-06 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.

4. Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1971.

This matter is on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in June 2009, for further development and is now ready for disposition.

In his March 2007 Substantive Appeal, the Veteran indicated that he wanted a hearing before the Board at the RO.  A hearing was scheduled for January 2009 but he withdrew his request in writing prior to that date.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims.  38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Diabetes mellitus has not been clinically diagnosed.  

2.  Peripheral neuropathy of the lower extremities and left upper extremity, as well as erectile dysfunction, were not shown in service or for many years thereafter and are not shown to be causally related to service.  



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in August 2005, the amendment is not applicable to the current claim. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus.  Service treatment records reflect no complaints, treatment, or diagnoses related to the diabetes mellitus or any symptoms reasonably attributed thereto.  He contends that diabetes mellitus developed after service as a result of exposure to herbicides in service.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  

A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).

In this case, the record establishes that the Veteran served in Vietnam from December 1967 to December 1968.  Exposure to herbicides is therefore conceded.  Nonetheless, service connection for this disorder is denied because the weight of medical evidence does not indicate that he currently has diabetes mellitus.  

First, the claims file contains a June 2001 letter to VA from the Veteran's private physician, which reports that he had "chemical diabetes" rather than "frank diabetes."   

In order to clarify a diagnosis, the Veteran was afforded a VA examination in September 2001.  The examiner stated that he had no records to review other than the private physician's letter, which he noted contained no specific clinical information.  The Veteran reported a history of weakness and lightheadedness beginning in 1973, which he stated that his physician attributed to "pancreatitis."  He acknowledged that he had never been treated for diabetes.  Blood glucose levels were normal, and the examiner concluded that there was no evidence that the Veteran had diabetes.  

On the other hand, the claims file contains treatment records from S.D., the Veteran's private physician, dated between December 1998 and June 2004, which reflect that the Veteran's blood glucose levels generally ranged from 111 to 116 and he was diagnosed with hyperglycemia.  Mature onset diabetes mellitus was diagnosed in February 2002, which the physician noted was suspected to be related to Agent Orange exposure.  

Similarly, in a June 2005 review of symptoms, the physician indicated that the Veteran had no endocrine or neurological problems; however, in an August 2005 statement, he certified that the Veteran had diabetes mellitus.  A treatment record dated in May 2006 indicates that his glucose level was 125, and he was noted to have diabetes which was controlled with diet. 

Further, the Veteran submitted a letter from K.P., a private physician, dated in January 2006, stating that Agent Orange "probably had quite a bit to do with" the Veteran's diabetes and peripheral neuropathy.  An identical letter was submitted in June 2006.  

The Veteran was afforded another VA examination for diabetes in March 2006.  The examiner reviewed the record and noted that the Veteran had a history of impaired glucose tolerance since at least 1998; however, his condition had never met the criteria for diabetes mellitus.  Urinalysis was negative for glucose, and random glucose was 113.  The examiner concluded that the Veteran met the criteria for impaired fasting glucose and impaired glucose tolerance, but there was no evidence to support a diagnosis of diabetes.  

The Veteran was afforded yet another VA examination in July 2009.  The examiner reviewed the record and noted that the Veteran's glucose levels and HbA1c (a more specific test for diabetes) did not meet the criteria for a diagnosis of diabetes mellitus.  She diagnosed hyperglycemia with no objective residuals.  The examiner stated that the June 2006 letter from K.P. was not based on sound medical reasoning or a preponderance of the evidence.  

After carefully reviewing the above evidence, the Board concludes that service connection for diabetes mellitus is not warranted because the weight of medical evidence does not establish that the Veteran has been clinically diagnosed with this condition.  

Clinical diabetes is diagnosed when fasting plasma glucose (FPG) is greater than or equal to 126 mg/dL on at least two occasions; or, when there is a single HbA1c reading of greater than or equal 6.5 percent confirmed with a FPG greater than or equal to 126 mg/dL; or, where there is HbA1c reading of greater than or equal to 7 percent on two occasions using a clinical laboratory methodology standardized to the National Glycohemoglobin Standardization Program (NGSP) not a Point of Care; or , where the patient exhibits symptoms of hyperglycemia, and a random glucose is greater than or equal to 200 mg/dL on two occasions.  See VA/DoD Clinical Practice Guideline for the Management of Diabetes Mellitus, Version 4.0, Module D (2010).  

In this case, the record clearly shows that the Veteran's blood glucose has never been recorded as above 125, and it is generally between 111 and 116.  Thus, although he does exhibit elevated blood glucose levels, his condition is not so severe as to constitute a compensable disability under VA regulations.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board places significant probative value on the March 2006 and July 2009 VA examinations undertaken specifically to address diabetes.  The Board finds that these examinations were adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that either VA examiners were not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board acknowledges the private medical records which reflect that the Veteran has been diagnosed as having diabetes mellitus.  The Board notes that the diagnoses by private physicians have utilized both the terms "diabetes" and "hyperglycemia," yet throughout the time period of the private records, the Veteran's glucose and HbA1C levels remained within normal limits.  Thus, despite the terminology employed by his private physicians, none of the clinical evidence supports a finding that the Veteran has diabetes mellitus.  

In summary, although exposure to Agent Orange in service is conceded, there is no evidence that the Veteran's meets the clinical criteria for a diagnosis of diabetes mellitus.  Without evidence of a current disability, there is no basis for service connection.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal is denied.  

Peripheral Neuropathy

The Veteran is seeking service connection for peripheral neuropathy of the left upper extremity and bilateral lower extremities, which he contends results from diabetes mellitus.  Secondary service connection is awarded when a disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

The claim of service connection for diabetes has been denied.  Because there is no underlying disability that is service-connected, there is no legal basis for granting the claims of service connection for peripheral neuropathy on a secondary basis.  Therefore, as a matter of law, the claims must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has also considered whether service connection may be granted on a direct basis or as presumptively due to herbicide exposure in service.  

Service treatment records reflect that the Veteran complained of low back pain numerous times in service, with occasional radiation to the lower extremities.  In December 1962, X-rays revealed herniated nucleus pulposis at L5-S1.  During his separation physical examination in March 1971, it was noted that the Veteran had been diagnosed with herniated nucleus pulposus of L5-S1, and had been treated with medication and bed rest.  

The Veteran continued to report constant pain, and he was unable to make certain undefined movements.  He was referred for a back examination, in which X-rays revealed degenerative disc disease at L4-L5 and L5-S1.  He described pain in his low back which occasionally radiated down to the right knee area.  It had been ongoing intermittently since about 1957.  

On examination, motor strength and deep tendon responses were present and equal bilaterally, and there was no sensory change in the lower extremities.  Service connection for degenerative disc disease at L5-S1 was granted effective January 1973, and an initial 10 percent rating was assigned.  

With regard to the Veteran's upper extremities, service treatment records reflect that he complained of pain and reduced range of motion in his right wrist in October 1969.  There are no other complaints, treatment, or diagnoses related to the upper extremities, and no abnormalities were noted during the March 1971 separation physical examination.  Therefore, chronic peripheral neuropathy of the left upper extremity was not noted in service.

A private treatment note dated in May 2001 indicates that the Veteran complained of burning in the soles of both feet for the past month, as well as intermittent weakness of the left hand that caused him to drop objects.  Peripheral neuropathy involving the feet, of undetermined etiology, was diagnosed.  Later that month, nerve conduction studies were performed, which the private physician, E.J.,  concluded showed no evidence of peripheral neuropathy.  He stated that he "strongly [felt]" that the Veteran had small fiber neuropathy.  

In June 2001, the Veteran described a left hemisensory deficit, including weakness of his left arm and hand, as well as burning feet syndrome.  At that time, another private physician, S.D., suspected a silent cerebrovascular accident involving the right hemisphere with resultant left-sided weakness and hyperreflexia and decreased sensation.  He noted that the prior month's nerve studies suggested proximal lesions of lumbar radiculopathy; however, he also diagnosed peripheral neuropathy involving the hands and soles of the feet, with Agent Orange exposure cited as a possible cause.  

When examined by S.D. in February 2002, the Veteran complained of burning feet bilaterally, which was assessed as "typical of diabetic neuropathy."  Peripheral neuropathy of the left arm and left leg was diagnosed, suspected to be related to Agent Orange exposure.  In June 2004, he complained of slight tingling and numbness in the left arm, with pain in the left lateral neck radiating to the arm.  His symptoms were unchanged in December 2004.  

The Veteran was afforded a VA neurologic examination in September 2001, in which he reported that he had parasthesias and weakness of the left arm and left leg.  He informed the examiner that he had a history of a ruptured intervertebral disc compressing his cervical spine in 1990, and that a decompression procedure involving a spinal fusion of C5 was performed.  He stated that thereafter he improved approximately 80 percent.  He had no urinary symptoms.  

On examination, the Veteran claimed diminished sensation to touch and pinprick on the left, as well as slight weakness in the left quadriceps, triceps, and biceps.  There was also a slight degree of weakness in the left great toe.  Deep tendon reflexes were active and symmetrical, and balance and gait were normal.  

The Veteran's cranial nerves were normal, although there was absence of sensation to pinprick over the left fifth nerve.  The examiner reviewed the record and noted that the Veteran's symptoms had begun suddenly at the same time that he suffered a ruptured disc in 1990.  He noted that the initial event was associated with profound weakness of the left side of his body, and the Veteran himself reported significant recovery after decompression surgery.  

The examiner concluded that the Veteran's neurological symptoms were related to his spinal injury and surgery in 1990 and were not consistent with peripheral polysensory neuropathy.  

The Veteran was afforded a VA examination in March 2006, during which he reported that he had no feeling in his left upper and lower extremities.  He stated that the loss of feeling had begun in 1990 prior to his cervical diskectomy and fusion.  

The examiner reviewed the treatment records and noted that the Veteran had been diagnosed with cervical nerve root syndrome in the upper left extremity in October 2005, while EMG and nerve conduction studies of the lower extremities performed in May 2001 were essentially normal.  There was no evidence of peripheral neuropathy at that time, and small fiber neuropathy was diagnosed.  

On examination, EMG of the lower extremities showed some mild findings of peripheral neuropathy, which the examiner concluded was not caused by or the result of diabetes, since diabetes was not diagnosed.  She also stated that peripheral neuropathy was not caused by degenerative disc disease, as there was no EMG or nerve conduction evidence of lumbar radiculopathy.  The examiner stated that there was no peripheral neuropathy of the upper extremities.  

The Veteran was afforded a VA examination in July 2009, in which he reported a constant burning on the bottom of both feet, which worsened 2 to 3 nights per week.  He did not receive treatment for this condition, and he had no functional limitation.  In addition, he experienced weakness and numbness on the entire left side of his body since suffering a stroke in 2007.  This limited his walking and standing, as well as physical activities requiring significant upper extremity use.  

On examination, the Veteran's deep tendon reflexes were +1/4 and equal bilaterally for biceps, brachioradialis, patella, and Achilles reflexes.  There was no atrophy or hypertrophy.  Strength and resistance were within normal limits on the right.  Grip strength was +3/5 on the left, and strength in the left lower extremity was +4/5/  There was diminished sensation to pinprick and light touch on the entire left side and in the right foot.  

The examiner diagnosed bilateral plantar polyneuropathy, consistent with natural aging, and mild right carpal tunnel syndrome.  He concluded that these conditions were not related to the Veteran's spine condition as there were no objective findings to support upper or lower extremity radiculopathy.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for peripheral neuropathy of the bilateral lower extremities and the left upper extremity is not warranted because the preponderance of the evidence indicates that the Veteran's neurological symptoms are not related to any incident of service.  

These symptoms did not manifest in service or for many years thereafter, and the evidence indicates that they are associated with a neck injury in 1990.  The first recorded symptomatology related to a neurological disorder is dated 19 years after discharge.  Furthermore, the Veteran himself does not report continuous symptoms of peripheral neuropathy since service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

The Board finds that the weight of the competent evidence does not attribute the Veteran's neurological symptoms to any incident of active duty, despite his contentions to the contrary.  In this regard, the Board places significant probative value on the VA examinations of July 2009, in which the examiner noted that there was no objective medical evidence of peripheral neuropathy in the upper or lower extremities.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiners' opinions to be of great probative value.  Furthermore, one of the Veteran's private physicians concurred that there is no objective evidence of peripheral neuropathy.  

The Board acknowledges that the VA examiner of March 2006 noted mild findings of peripheral neuropathy in the lower extremities; however, she noted that these findings could not be related to diabetes, since that condition is not present.  She also opined that the neurological symptoms did not arise from the Veteran's service-connected lumbar spine disorder, as there was no evidence of radiculopathy.  Therefore, although the examiner concluded that neuropathy is present, she did not indicate that it was related to service.  

The Board also acknowledges the private treatment records which note that the Veteran does have peripheral neuropathy which may be related to Agent Orange exposure.  Acute and subacute peripheral neuropathy are conditions which may be presumed to be caused by exposure to herbicides.  As noted above, the Veteran had service in Vietnam and is therefore presumed to have been exposed to herbicides.  

However, VA regulation defines "acute and subacute peripheral neuropathy" as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e).  The Veteran's neurological symptoms did not appear until many years after he was exposed to herbicides in service.  Therefore, his neurological symptoms may not be presumed to be caused by herbicide exposure.  

A veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  

In this case, the private examiner who suggested a causal connection between peripheral neuropathy and Agent Orange exposure did not conclusively show an etiological connection, nor did he provide any explanation for his opinion that there might be a causal connection.  A medical opinion that contains only data and conclusions is accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The law provides that service connection may not be based on resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease can not be employed as suggestive of a linkage between the current disorder and the claimed incident of service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

In conclusion, the preponderance of the evidence indicates that the Veteran's neurological symptoms in the left upper extremity and bilateral lower extremities are related to carpal tunnel syndrome and natural aging rather than to any incident of service.  Accordingly, service connection is denied.  

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction, which he contends results from diabetes mellitus.  As discussed above, service connection is not in effect for diabetes; therefore, service connection on a secondary basis must be denied.  See Sabonis, 6 Vet. App. at 430.  The Board has also considered whether service connection may be granted on a direct basis.  

Service treatment records reflect that the Veteran sought emergency treatment in March 1960, for complaints of dysuria since the previous day.  He was experiencing back pain on the right side as well as inability to urinate.  The following day he reported increased frequency of urination with continued right flank pain and tenderness.  Two days later he was noted to be "feeling much better."  

There is no further mention of genitourinary complaints in the service treatment records.  At the time of service separation 11 years later, the genitourinary system was found to be normal.  Therefore, service records do not show that erectile dysfunction or a chronic genitourinary disability began in service.  

Private treatment records reflect that the Veteran was treated for urinary obstruction and erectile dysfunction in August 1996.  He described chronic obstructive symptoms which had intensified in the past 4 to 5 months.  He claimed that his erectile dysfunction had been ongoing since he had aortic surgery in the early 1990s.  A treatment note dated in June 2000 indicates that organic erectile dysfunction was likely related to atherosclerotic vascular disease.  

Benign prostatic hypertrophy and erectile dysfunction were diagnosed in January 2001.  Medical records indicate that he continued to receive treatment through June 2005, and his symptoms were improved with testosterone injections.  

During a VA examination in September 2001, the Veteran had no urinary symptoms.  The examiner noted that private treatment records indicated that the Veteran's symptoms were thought to be related to benign prostatic hypertrophy and had been treated with terazosin.  

The Veteran was afforded a VA examination in March 2006, in which he reported complete erectile dysfunction that was not improved with medication.  The examiner reviewed the record and noted that hypogonadism and low testosterone were diagnosed as early as 1996, while organic erectile dysfunction was diagnosed in July 2005.  The examiner concluded that erectile dysfunction was secondary to hypogonadism.  

The Veteran was afforded a VA examination in July 2009, in which erectile dysfunction was diagnosed.  The examiner stated that, extrapolating the Veteran's known risk factors, his condition was not likely related to a service-connected condition; rather, it results from hypogonadism, which was a consequence of aging.  

After carefully reviewing the evidence, the Board concludes that service connection for erectile dysfunction is not warranted.  Erectile dysfunction did not begin in service, and post-service evidence does not reflect any genitourinary problems for many years after service discharge.  Specifically, hypogonadism and low testosterone were diagnosed in 1996.  This is the first recorded symptomatology related to a genitourinary disorder, coming some 25 years after discharge.  Benign prostatic hypertrophy and erectile dysfunction were not diagnosed until 2001.  

The Board has also considered the lay evidence as it pertains to this issue; however, the Veteran does not report continuous symptomatology of erectile dysfunction since service.  Rather, he reports that the disorder began in the early 1990s, more than 20 years after his separation.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's erectile dysfunction to active duty, despite his contentions to the contrary.  

He has been afforded two VA examinations in which he was thoroughly examined and the records were reviewed.  In each case, it was determined that the Veteran's erectile dysfunction was caused by hypogonadism, which was noted in March 2006 to be related to aging.  Moreover, there is no contradicting medical evidence of record.  

The available private treatment records indicate that the Veteran's disability may result from atherosclerotic vascular disease, but they do not assert that the disorder is in any way related to service.  Thus, there is no medical evidence suggesting that erectile dysfunction is related to service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   Specific VA medical opinions pertinent to the issues on appeal were obtained in September 2001, March 2006, and July 2009.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied. 

Service connection for erectile dysfunction is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


